Citation Nr: 0618274	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-14 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946, and from September 1950 to May 1952.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional office in 
Louisville, Kentucky (RO).  A hearing was held before the 
undersigned at the RO (i.e. a Travel Board hearing) in 
September 2003.  In August 2005 the Board remanded this 
matter to the RO for further development and adjudication.  


FINDING OF FACT

The veteran's tinnitus is not related to active military 
service.


CONCLUSION OF LAW

Tinnitus was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman, 19 
Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in March 2001, the RO sent the veteran a letter 
that informed him of the evidence necessary to establish 
service connected compensation benefits.  This letter also 
informed him of what evidence they would obtain and what 
evidence he should submit.  This letter also, essentially, 
requested that he provide any medical evidence in his 
possession that pertained to his claim. 

The Board finds that the notice requirements set forth have 
been met, because while the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board concludes herein that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for tinnitus, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are thus rendered moot.  

Regarding the VA's duty to assist claimants, it is noted that 
in this case, VA outpatient medical records and the report of 
a pertinent VA examination, accomplished pursuant to the 
August 2005 Board remand, have been associated with the 
claims file.  In addition, a Travel Board hearing was held in 
September 2003.  There is no indication that any pertinent 
evidence was not received.  Thus, VA's duty to assist has 
been fulfilled.  

The Board does point out that attempts were made to collect 
the veteran's service medical records, as the only record 
associated with the claims folder was a May 1952 service 
separation examination.  Attempts were made to collect these 
records from National Personnel Records Center to no avail, 
possibly because they were destroyed in the 1973 fire at the 
National Personnel Records Center in St. Louis, Missouri 
(NPRC).  

In cases where service medical records are lost, the Board 
has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of- the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the veteran's claim for 
service connection for bilateral hearing loss has been 
undertaken with these heightened duties in mind.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The relevant evidence of record includes the veteran's May 
1952 service separation examination report, an October 1999 
VA audiological note, a March 2001 letter from the veteran to 
VA,  the transcript of a September 2003 Hearing before the 
Board, a September 2005 VA audiological examination report, 
and a March 2006 VA audiological report.

The veteran's May 1952 service separation examination 
reported whisper test results of 15/15, bilaterally.  

The October 1999 VA audiological note stated that the 
veteran's hearing aid was adjusted "to diminish rushing 
noise from tinnitus."

In the March 2001 letter, the veteran stated that he had 
tinnitus in his right ear.

During the September 2003 Travel Board hearing before the 
Board the veteran stated that his tinnitus first began in 
1999 or 2000.

The September 2005 VA audiological examination report noted 
that the veteran stated that his tinnitus had begun in 
approximately 1950 while he was in Korea.  The examiner 
stated that it was as least as likely as not that the 
veteran's tinnitus was caused by acoustic trauma and noise 
exposure he experienced during service.  The examiner noted 
that the claims file was not available and had not been 
reviewed before making the report.

In a March 2006 addendum, the VA audiologist who examined the 
veteran in September 2005 noted that the claims file had been 
reviewed.  He stated, in part, "[i]t is now the opinion 
after reviewing his [claims file that] it is not at least as 
likely as not that [the veteran's] hearing loss and tinnitus 
were caused by the acoustic trauma and noise exposure he 
experienced while in [service]."  She explained that, 
essentially, the veteran's testimony to the effect that 
tinnitus began in 1999 or 2000, a review of the March 1952 
separation examination report, and the fact that there was no 
medical follow-up regarding tinnitus (until years later), 
supported her conclusion.  

The evidence of record shows that the veteran has a current 
diagnosis of tinnitus.  The Board notes that while the VA 
audiological examiner initially concluded that the veteran's 
tinnitus was more likely than not related to his military 
service, the claims file was not available for her review at 
the time.  When the claims file was subsequently made 
available to her, she changed her opinion - and provided a 
detailed explanation as to why - to conclude that the 
veteran's tinnitus was not more likely than not related to 
his military service.  As such, the medical evidence of 
record demonstrates that the veteran's tinnitus is not due to 
military service and thus service connection for tinnitus is 
not warranted.

In reaching this decision the Board has carefully considered 
the doctrine of reasonable doubt.  See O'Hare, 1 Vet. App. 
365 (1991).  However, as the only medical opinion of record 
that was made upon a review of the entire claims folder does 
not support a conclusion that tinnitus was incurred in 
service, the preponderance of the evidence is against the 
veteran's claim, and the doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


